Reversing.
Appellant was convicted of unlawfully giving spirituous liquor to Simmie Brandenburg, upon the latter's testimony, which was slightly corroborated by that of his wife, but more or less discredited by his failure to report same when, at the succeeding term of court, he was before the grand jury, or until after he and defendant had some trouble over a fence.
The defendant, in addition to denying the truth of his evidence, introduced several witnesses who stated that Simmie's reputation for morality and veracity was bad. The court, over the objection and exception of the defendant, excluded the evidence of three of these witnesses from the consideration of the jury, because two of them admitted that they were not on friendly terms with, and the other that he had been a witness against, Simmie.
This was clearly error, since the unfriendliness of a witness affects only the weight and not the competency of his evidence. We are, moreover, of the opinion this error was prejudicial, since the whole case turned upon the weight to be attached to Simmie's evidence.
Wherefore, the judgment is reversed, and the cause remanded for a new trial not inconsistent herewith.